DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1, 3-9, and 11 of U.S. Application 16/519,694 filed on August 10, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 6, and 9 have been entered.
Claim 2 has been cancelled. 
Claim 11 has been added. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 08/10/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1, 3-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a voltage detection circuit which detects that a voltage to be measured reaches a predetermined voltage, the voltage detection circuit comprising: wherein the fine adjustment variable resistance circuit is configured to have an adjustment range of the fine adjustment variable resistance circuit, being wider than an adjustment range of a resistance having a minimum resistance value constituting the coarse adjustment variable resistance circuit in combination with the other limitations of the claim.

Claims 3-5 and 9 are also allowed as they depend on allowed claim 1.


Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest a voltage detection circuit which detects that a voltage to be measured reaches a predetermined voltage, the voltage detection circuit comprising: wherein the control circuit is configured to operate the coarse adjustment circuit, then stop the coarse adjustment circuit and operate the fine adjustment circuit in response to a change in the detection signal of the comparator circuit, and then stop the fine adjustment circuit in response to a next change in the detection signal of the comparator circuit in combination with the other limitations of the claim.

Claims 7, 8, and 11 are also allowed as they depend on allowed claim 6.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868